Case 9:19-cv-81665-KAM Document 14 Entered on FLSD Docket 05/06/2020 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 9:19-cv-81665-KAM

  HOWARD COHAN,

         Plaintiff,

  vs.

  CONSOLIDATED BURGER B, LLC
  d/b/a BURGER KING

        Defendant(s).
  ________________________________/

                      FINAL ORDER OF DISMISSAL WITH PREJUDICE

         THIS CAUSE is before the Court upon the parties’ Joint Stipulation of Dismissal with

  Prejudice [DE 13]. This type of dismissal is self-executing. Upon the filing of such a dismissal,

  the Court is divested of jurisdiction. Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272, 1278

  (11th Cir. 2012).

         Accordingly, it is hereby ORDERED AND ADJUDGED that all claims in this cause are

  dismissed with prejudice. Each party is to bear its own attorneys’ fees and costs. The Clerk shall

  CLOSE the case. All PENDING MOTIONS are DENIED AS MOOT.

         DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida,

  this 6th day of May, 2020.




                                                              KENNETH A. MARRA
                                                              United States District Judge




                                                  1
